DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/951,932 for an ADJUSTABLE ELECTRICAL FIXTURE MOUNTING ASSEMBLY, filed on 11/18/2020.  Claims 1-18 are pending.
Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 18-23) in the reply filed on 11/9/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Pat. 7,837,172).
Regarding claim 1, Johnson teaches an electrical fixture mounting assembly (see figure below) comprising: a brace assembly having a hanger body, a plug (46, as incorporated by reference from USP 4,463,923; col. 4, lines 1-12) positioned at least partially within a first end of the hanger body, an adjustment member (24) operatively coupled to the plug such that rotation of the hanger body causes the adjustment member to move axially relative to the hanger body, a first end cap attached to an end of the adjustment member, and a second end cap attached to a second end of the hanger body such that the hanger body is rotatable relative to the second end cap (Fig. 2, as incorporated by reference from USP 4,463,923); the first end cap having a first cap body, a first leg and a second leg, wherein the first leg includes a first portion that extends from the first cap body at an angle relative to a vertical axis of the first cap body, and a second portion that extends from the first portion so that a flat bottom surface of the second portion is substantially parallel to a horizontal axis of the first cap body, wherein the second leg includes a first portion that extends at an angle relative to the vertical axis of the first cap body, and a second portion that extends from the first portion of the second leg so that a flat bottom surface of the second portion of the second leg is substantially parallel to the horizontal axis of the first cap body; the second end cap having a second cap body, a third leg and a fourth leg, wherein the third leg includes a first portion that extends from the second cap body at an angle relative to a vertical axis of the second cap body, and a second portion that extends from the first portion so that a flat bottom surface of the second portion is substantially parallel to a horizontal axis of the second cap body, wherein the fourth leg includes a first portion that extends at an angle relative to the vertical axis of the 














[AltContent: textbox (3rd leg, 
1st portion)][AltContent: textbox (3rd leg, 
2nd portion)]
[AltContent: textbox (2nd end cap body)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    601
    488
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: textbox (mounting bracket)][AltContent: textbox (4th leg, 
1st portion)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (electrical box)][AltContent: textbox (4th leg,
2nd portion)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (hanger body)][AltContent: textbox (1st end)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (1st leg,
1st portion)][AltContent: arrow]

[AltContent: textbox (2nd leg, 
1st portion)][AltContent: textbox (1st leg,
2nd portion)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (1st end cap body)][AltContent: textbox ()]
[AltContent: textbox (2nd leg, 
2nd portion)]






Regarding claim 3, Johnson teaches the assembly of claim 2, wherein the plug comprises a threaded bore, and wherein the adjustment member is operatively coupled to the plug by threading the threaded rod into the threaded bore (44, 46, as incorporated by reference from USP 4,463,923; col. 4, lines 1-12).
Regarding claim 4, Johnson teaches the assembly of claim 1, wherein the hanger body comprises a substantially cylindrical hollow tube.
Regarding claim 5, Johnson teaches the assembly of claim 1, wherein mounting bracket comprises a bracket body (30) and at least one flange (52) extending outwardly from the bracket body.
Regarding claim 6, Johnson teaches the assembly of claim 1, wherein the electrical box comprises a round pancake box.
Regarding claim 8, Johnson teaches brace assembly (18, see figure above) for mounting an electrical box between engineered joists, the brace assembly comprising: a hanger body (22); a plug (46, as incorporated by reference from USP 4,463,923; col. 4, lines 1-12) positioned at least partially within a first end of the hanger body; an adjustment member (24) operatively coupled to the plug such that rotation of the hanger body causes the adjustment member to move axially relative to the hanger body;
a first end cap attached to an end of the adjustment member, the first end cap having a first cap body, a first leg and a second leg, wherein the first leg includes a first portion that extends from the first cap body at an angle relative to a vertical axis of the first cap body, and a second portion that extends from the first portion so that a flat bottom surface of the second portion is substantially parallel to a horizontal axis of the first cap body, wherein the second leg includes a first portion that extends at an angle relative to the vertical axis of the first cap body, and a second portion that extends from the first portion of the second leg so that a flat bottom surface of the second portion of the second leg is 
Regarding claim 9, Johnson teaches the assembly of claim 8, wherein the adjustment member comprises a threaded rod.
Regarding claim 10, Johnson teaches the assembly of claim 9, wherein the plug comprises a threaded bore, and wherein the adjustment member is operatively coupled to the plug by threading the 
Regarding claim 11, Johnson teaches the assembly of claim 8, wherein the hanger body comprises a substantially cylindrical hollow tube.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Pat. 7,837,172) in view of Jorgensen et al. (U.S. Pat. 5,234,119).
Regarding claim 7, Johnson teaches the assembly of claim 1, but does not teach that the electrical box is configured to straddle the hanger body.  Jorgensen, however, teaches an electrical box that is configured to straddle a joist (20) in order to couple the box to the desired support.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the electrical box such that it is configured to straddle the hanger body instead of the joist in order to mount the electrical box onto a wide variety of supports such as the hanger body, while providing additional stability and security.
Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Pat. 7,837,172) in view of Kerr, Jr. (U.S. Pat. 4,909,405).
Regarding claim 12, Johnson teaches electrical fixture mounting assembly (see figure above) comprising: a brace assembly having a hanger body (22), a plug (46, as incorporated by reference from USP 4,463,923; col. 4, lines 1-12) positioned at least partially within a first end of the hanger body, an adjustment member (24) operatively coupled to the plug such that rotation of the hanger body causes the adjustment member to move axially relative to the hanger body, a first end cap (see figure above) attached to an end of the adjustment member and a second end cap (see figure above); the first end cap having a first cap body, a first leg and a second leg, wherein the first leg includes a first portion that extends from the first cap body at an angle relative to a vertical axis of the first cap body, and a second portion that extends from the first portion so that a flat bottom surface of the second portion is 
Kerr, however, teaches a mounting assembly with an extension assembly (12) having a first portion configured to fit within a hanger body and to be releasably secured to the hanger body, wherein a first end cap (30) is attached to a second portion of the extension assembly such that the extension assembly is rotatable relative to the second end cap in order to expand the hanger body to contact different sized joists.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct an extension assembly having a first portion configured 
Further, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the invention of Johnson where a height between the flat bottom surface of the first and second legs and the horizontal axis of the first cap body is in a range of about 1/2 inch and about 1.0 inch and a height between the flat bottom surface of the third and fourth legs and the horizontal axis of the first cap body is in a range of about 1/2 inch and about 1.0 inch in order to allow for the electrical box to be mounted in a desired position between different sized joists above a ceiling, and further, because discovering an optimum value of a result effective variable involves only routine skill in the art. 
Regarding claim 13, Johnson and Kerr teach the assembly of claim 12, wherein Kerr teaches that the extension assembly comprises an extension member (14) and a locking member (38, 42) that releasably locks the extension member to the hanger body in at least an extended position or a retracted position.
Regarding claim 14, Johnson and Kerr teach the assembly of claim 13, wherein Kerr teaches that the first portion of the extension member comprises an extension body, and wherein the second portion of the extension member comprises a coupler.
Regarding claim 15, Johnson and Kerr teach the assembly of claim 12, wherein Johnson teaches that the adjustment member comprises a threaded rod.
Regarding claim 16, Johnson and Kerr teach the assembly of claim 15, wherein Johnson teaches that the plug comprises a threaded bore, and wherein the adjustment member is operatively coupled to 
Regarding claim 17, Johnson and Kerr teach the assembly of claim 12, wherein Johnson teaches that the hanger body comprises a substantially cylindrical hollow tube.
Regarding claim 18, Johnson and Kerr teach the assembly of claim 12, wherein Johnson teaches that the mounting bracket comprises a bracket body and at least one flange extending outwardly from the bracket body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 6595479 (structure of the fixture mounting assembly).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        December 4, 2021